DETAILED ACTION
Examiner acknowledges receipt of preliminary amendment to application 16/758,183 filed on April 22, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 24-43 are still pending. Claims 1-22 are cancelled. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner suggests Applicant contact Examiner for interview to agree on a new title when preparing a response.

Claim Objections
Claim 32 objected to because of the following informalities:  claim 32 refers to itself ("an apparatus according to c.  Appropriate correction is required.
For the purpose of examination, Examiner is interpreting "an apparatus according to claim 32" as "an apparatus according to claim 24".

Allowable Subject Matter
Claims 24-43 are allowed.

Claims 25-43, being dependent on claim 24, are allowable for the same reasons as claim 24. 
Casado et al. US PGPUB 2014/0319272 discloses a drone charging system with a first energy connection for supplying energy from the power source and a second energy connection for supplying energy to a drone. Casado, however, fails to further teach or suggest “wherein one of the first and second energy connections comprises a pair of energy links which are movable between a first position to facilitate energy supply and secure the power source to the drone and a second position to interrupt energy supply and enable the power source to be removed from the drone”. Therefore, Casado fails to further teach or suggest the allowable subject matter indicated above.
Henry et al. US PGPUB 2017/0096075 also discloses a drone charging system with a first energy connection for supplying energy from the power source and a second energy connection for supplying energy to a drone. Henry, however, fails to further teach or suggest “wherein one of the first and second energy connections comprises a pair of energy links which are movable between a first position to facilitate energy 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



	
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859